         Case 1:17-cv-00464-EGB Document 81 Filed 09/06/19 Page 1 of 3



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                    )
VIRGINIA ELECTRIC AND POWER COMPANY )
d/b/a DOMINION VIRGINIA ENERGY,     )
                                    )
                       Plaintiff,   )
                                    )                      Case No. 17-464C
            v.                      )
                                    )                      Senior Judge Bruggink
THE UNITED STATES OF AMERICA,       )
                                    )
                       Defendant.   )
                                    )

                          PLAINTIFF’S MOTION FOR PARTIAL
                        SUMMARY JUDGMENT AS TO LIABILITY

       Plaintiff Virginia Electric and Power Company d/b/a Dominion Energy Virginia

(“Dominion”), by and through undersigned counsel and pursuant to Rule 56 of the Rules of the

Court of Federal Claims, hereby moves this Court for an Order granting partial summary judgment

in its favor as to liability on Count I (Termination for Convenience – Allowable Costs), Count II

(Termination for Convenience – Fair Compensation (FAR 49.201)) and Count IV (Breach of

Contract) of its First Amended Complaint. In support of this Motion, Dominion relies upon and

incorporates by reference the attached Memorandum of Law, Statement of Undisputed Material

Facts, Declaration of Paul Matthews, Declaration of Alan M. Freeman, and Appendix of Exhibits.

Dominion is entitled to summary judgment because there is no genuine dispute as to any material

fact regarding Defendant’s liability, and Dominion is entitled to judgment as a matter of law for

the reasons set forth in the supporting Memorandum of Law.

       WHEREFORE, for the foregoing reasons, Dominion moves this Court for entry of

summary judgment as to liability on Counts I, II, and IV of its First Amended Complaint, and such

other relief that the Court deems just and proper.
        Case 1:17-cv-00464-EGB Document 81 Filed 09/06/19 Page 2 of 3



Dated: September 6, 2019           Respectfully submitted,

                                   s/ Alan M. Freeman
                                   Alan M. Freeman
                                   BLANK ROME LLP
                                   1825 Eye Street, NW
                                   Washington, D.C. 20006
                                   Tel: (202) 772-5925
                                   Fax: (202) 572-8370
                                   Freeman@BlankRome.com

                                   Attorney of Record for Virginia Electric and Power
                                   Company d/b/a Dominion Energy Virginia

Of Counsel:
Albert B. Krachman
Jaret N. Gronczewski
BLANK ROME LLP




                                      2
         Case 1:17-cv-00464-EGB Document 81 Filed 09/06/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, a true and correct copy of the foregoing Motion

for Partial Summary Judgment as to Liability, Statement of Undisputed Material Facts,

Memorandum of Law, Declarations, and Appendix of Exhibits was served via ECF on counsel for

Defendant, the United States, who has agreed to accept service via email.


                                                    /s/ Alan M. Freeman
                                                    Alan M. Freeman




                                                3
